Russell, C. J.
I dissent from the statement in paragraph (f) of headnote 2, and the corresponding division of the opinion, that it was not error for the judge to instruct the jury that if they found in favor of the casualty company, “it would not release the company on other claims, in case their validity was sufficiently established.” Under the law of this State a jury exercises its high and solemn prerogativé of ascertaining the facts in each particular case. It is the exclusive prerogative of the jurors to determine the truth from the evidence submitted in the case, upon which, if their verdict is authorized, the court will enter judgment. Every juror takes an oath that he will a true verdict give according to the evidence and the law as given in charge by the court. These are the only two things he is permitted to consider. He has no concern with what may be the future and final disposition as to the rights of the parties in the case before him, and much less has he any right to consider what may be the result of his verdict in any case or other cases than the one on trial. Even the judge himself has no right to be affected, in his charge or rulings in the ease on trial before him, by what may be the result in any other case or cases. It is a matter entirely dehors the record, utterly irrelevant, and can but sanction the juror to consider other similar matters without his knowledge which should not be considered because not in evidence. In the circumstances stated in this ground of the motion for a new trial, a judge should not answer such questions as that propounded in the present instance, but rather should call *766the attention of the jury to their oath which precludes the jurors from considering anything except the evidence and the charge of the court. It is true that the judge in the present case instructed the jury that they would not be concerned with any other claim that might be brought against the casualty company. Had the instruction stopped there, this might have been sufficient to turn the attention of the jury to the principle of law embodied in the oath they had taken; but this part of the instruction was immediately followed by the instruction which, in my opinion, was improper because illegal, and no man can tell what effect it might have had in a close and doubtful case. While I am clear that any statement from the bench as to the result of any other case than the case on trial is error, I am not convinced that under the facts of this case the error was harmful to the plaintiff in error; and so I concur in the judgment of affirmance.